Filed 11/10/22 P. v. Gerard CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F084273
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21907605)
                    v.

    TEDDY ANGELICA GERARD,                                                                OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Amy K.
Guerra, Judge.
         Gordon B. Scott, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P. J., Peña, J. and Smith, J.
       Appointed counsel for defendant Teddy Angelica Gerard asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of her right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Defendant
did not respond. Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
                                    BACKGROUND
       In two separate incidents on September 10 and 24, 2021, defendant became
intoxicated and attacked two different men with a knife under domestic violence
circumstances.
       On February 9, 2022, defendant pled no contest to one count of domestic violence
(Pen. Code, § 273.5, subd. (a);1 count 3), and she admitted using a deadly weapon
(§ 12022, sub. (b)(1)) and inflicting great bodily injury under circumstances involving
domestic violence (§ 12022.7, subd. (c)). Three other counts were dismissed.
       On March 16, 2022, the trial court sentenced defendant to six years in prison as
follows: the lower term of two years, plus a one-year deadly weapon enhancement and a
three-year great bodily injury enhancement. The court awarded credits and imposed
various fines and fees.
       On April 26, 2022, defendant filed a notice of appeal.
                                      DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

1      All statutory references are to the Penal Code.


                                             2.